UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50053 CLEAN COAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 727-4847 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes xand (2) has been subject to such filing requirements for the past 90 days. No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of Registrant’s Common Stock as of May 19, 2014: 26,251,905 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIORSECURITIES 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURES 17 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Clean Coal Technologies, Inc. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Total Current Assets Construction in progress Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accounts payable to related parties Accrued liabilities Debt, net of unamortized discounts of $0 and $28,298 Convertible debt, net of unamortized discounts of $442,627 and $374,091 Debt owed to related parties, net of unamortized discounts of $0 and $107 Derivative liabilities Total Current Liabilities Stockholders’ Deficit: Common stock, $0.00001 par value; 45,000,000 shares authorized, 26,251,905 and 25,922,202 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents Clean Coal Technologies, Inc. Statements of Operations (Unaudited) Three Months Ended March 31, Operating Expenses: General and administrative $ $ Consulting services Loss from Operations ) ) Other Income (Expenses): Interest expense ) ) Gain on change in fair value of derivative liabilities - Total Other Income (Expenses) ) ) Net Loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding -basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents Clean Coal Technologies, Inc. Statement of Stockholders' Deficit Three Months Ended March 31, 2014 (Unaudited) Additional Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balances at December 31, 2013 $ $ $ ) $ ) Common stock issued for services 1 - Common stock issued for conversion of debt 3 - Common stock issued with debt - - Amortization of stock-based compensation - - - Options expense - - - Resolution of derivative liabilities - - - Net loss - - - ) ) Balances at March 31, 2014 $ $ $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents Clean Coal Technologies, Inc. Statements of Cash Flows (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation expense - 51 Amortization of debt discounts - Shares issued for services Option expense Gain on change in fair value of derivative liabilities ) - Changes in operating assets and liabilities: Prepaid expenses and other current assets - Accounts payable Accounts payable - related party - ) Accrued expenses ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for construction in progress ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock Borrowings on debt - Borrowings on convertible debt - Borrowings on related party debt - Payments on debt ) - Net Cash Provided by Financing Activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ - Cash paid for income taxes - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued with debt $ $ - Common stock issued for conversion of debt - Resolution of derivative liabilities - Debt discounts due to derivative liabilities - The accompanying notes are an integral part of these unaudited financial statements. 6 Table of Contents Clean Coal Technologies, Inc. Notes to Financial Statements (Unaudited) NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Clean Coal Technologies, Inc. (“Clean Coal”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Clean Coal’s Annual Report on Form 10-K filed with the SEC. In the opinion of management, the accompanying unaudited interim financial statements reflect all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position and the results of operations for the interim period presented herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year or for any future period. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2013 as reported in the Form 10K have been omitted. NOTE 2: GOING CONCERN The accompanying financial statements have been prepared on a going concern basis of accounting which contemplates continuity of operations, realization of assets, liabilities, and commitments in the normal course of business. The accompanying financial statements do not reflect any adjustments that might result if the Clean Coal is unable to continue as a going concern. Clean Coal has an accumulated deficit and a working capital deficit as of March 31, 2014 with no significant revenues anticipated for the near term. Management believes Clean Coal will need to raise capital in order to operate over the next 12 months. As shown in the accompanying financial statements, Clean Coal has also incurred significant losses since inception. Clean Coal’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability. Clean Coal has limited capital with which to pursue its business plan. There can be no assurance that Clean Coal’s future operations will be significant and profitable, or that Clean Coal will have sufficient resources to meet its objectives. These conditions may raise doubt as to Clean Coal’s ability to continue as a going concern. Management may pursue either debt or equity financing or a combination of both, in order to raise sufficient capital to meet Clean Coal’s financial requirements over the next twelve months and to fund its business plan. There is no assurance that management will be successful in raising additional funds. NOTE 3: CONSTRUCTION IN PROGRESS Construction in progress of $3,212,944 as of March 31, 2014 consists of costs incurred related to the construction of a 2-ton/hour test plant in Oklahoma. The total cost of the project, including testing to take place at a designated site in Oklahoma, is estimated at $4,600,000. Commissioning of the test plant is expected during the fourth quarter of 2014. The Company awaits the final round of funding in order to complete the test plant NOTE 4: RELATED PARTY TRANSACTIONS At March 31, 2014 and December 31, 2013, unpaid services provided by a former Officer and Director of the Company totaled $262,652. The payables are unsecured, bear no interest and are due on demand. During the three months ended March 31, 2014, the company borrowed an aggregate of $29,017 from Officers and Directors and issued 21,429 common shares in connection with the borrowings. The relative fair value of the shares was determined to be $8,319 and was recorded as a discount to the associated note and was fully amortized to interest expense during the three months ended March 31, 2014. As of March 31, 2014 and December 31, 2013, the aggregate outstanding balance of note payable to Officers and Directors was $49,322 and $20,198, respectively, net of unamortized discounts of $0 and $107, respectively. The notes are unsecured, bear interest between 0% and 10% per annum and are due between on demand and September 30, 2014. Aggregate amortization of debt discounts on related party debt for the three months ended March 31, 2014 was $8,426. 7 Table of Contents NOTE 5: DEBT Convertible Debt As of December 31, 2013, the Company had outstanding convertible notes payable of $1,084,382, net of unamortized discounts of $374,091. During the three months ended March 31, 2014, theCompany borrowed an aggregate of $167,000, net of original issue discounts of $2,500, under convertible notes payable and issued an aggregate of 268,274 common shares for the conversion of $103,358 of convertible debt. As of March 31, 2014, the Company had outstanding convertible notes payable of $1,270,989, net of unamortized discounts of $442,627. The outstanding convertible notes of the Company are unsecured, bear interest between 8% and 12% per annum, mature between April 2014 and March 2015 and are convertible at fixed rates between $0.735 and $1.05 per share or at variable rates between 60% and 75% of the quoted market price of the Company’s common stock. All notes that were convertible during the three months ended March 31, 2014 were accounted for as derivative liabilities (see Note 6). Aggregate amortization of the debt discounts on convertible debt for the three months ended March 31, 2014 was $242,209. Nonconvertible Debt As of December 31, 2013, the Company had outstanding notes payable to third parties of $404,890, net of unamortized discounts of $28,298. During the three months ended March 31, 2014, theCompany borrowed an aggregate of $15,527 under notes payable to third parties and made aggregate cash payments of $20,000 on third party notes payable. As of March 31, 2014, the Company had outstanding notes payable to third parties of $239,715, net of unamortized discounts of $0. The notes payable of the Company are unsecured, bear no interest and are due on demand. Aggregate amortization of the debt discounts on third party notes payable for the three months ended March 31, 2014 was $28,298. NOTE 6: DERIVATIVE LIABILITIES During 2013, notes issued by the Company became convertible and qualified as derivative liabilities under ASC 815. As a result of the convertible notes outstanding, an aggregate of 142,856 previously issued nonemployee common stock options and 310,863 previously issued common stock warrants became tainted under ASC 815 and were reclassed from equity to derivative liabilities. As of December 31, 2013, the aggregate fair value of the outstanding derivative liabilities was $355,281. During the three months ended March 31, 2014, additional convertible notes with an aggregate principal amount of $695,000 became convertible. The fair value of these conversion options associated with these notes was determined to be $410,399 of which $308,244 was recorded as a discount to the notes and $102,155 was expensed as a loss on derivative liabilities. Also during the three months ended March 31, 2014, convertible notes with an aggregate principal amount of $103,358 were converted into 268,274 common shares. The fair value of the derivative liabilities associated with these converted notes was determined to be $101,632 on the dates of conversion. This amount was reclassified from derivative liabilities to stockholder’s deficit as resolution of derivative liabilities. As of March 31, 2014, the aggregate fair value of the outstanding derivative liabilities was $537,767. For the three months ended March 31, 2014, the net gain on the change in fair value of derivative liabilities was $24,126. The Company estimated the fair value of the derivative liabilities using the Black-Scholes option pricing model and the following key assumptions during 2014 and 2013: Expected dividends -
